DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claim 1 recites, monitoring module. This invokes 112f. however, leads to a 112b. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 1 -8  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, monitoring module. However, in review of the specification it is unclear what the meets and bounds are of a monitoring module. 
For claim 3; The claim recites the limitation of “further purchase produce waste” it is unclear if applicant intends to claim the method step of purchasing additional produce waste, which would be improper. The examiner will interpret the limitation to be additional produce waste added to the system for the purpose of processing as the step of “purchasing” holds no effect on the inventions function or novelty.
Dependent claims are rejected based on dependency. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 & 4-8 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by MAO (WO 2010096107 A1).
For claim 1; MAO teaches a circular integrated ecological breeding and planting system comprising: 
a plantation greenhouse, for growing at least one plant to obtain agricultural crops and plant waste (page 1; lines 18-20, page 3; lines 1-2 & 7-11, pages 19-20; lines 16-16); 
a feed processing field (pages 20-24; lines 22-31), for receiving and processing the plant waste into feed, fertilizer, and residues, wherein the fertilizer is to be used by the plantation greenhouse to provide the plant with fertilization (page 2; lines 22-23); 
a seafood farm, for breading seafood by the feed to produce a seafood product and seafood waste that be processed by the feed processing field (pages 16-19; lines 4-14); 
an insect farm, for breading at least one insect by the feed (page 3; lines 27-29), wherein the insect is to be processed into a high protein insect powder (page 8; lines 5-7 & 24-25, to be mixed into the feed or the fertilizer (pages 3-16; lines 26-2); 
a livestock farm, for breading at least one animal by the feed, wherein the animal is provided to produce at least one animal food and animal waste, and the animal waste is processed by the feed processing field (pages 16-19; lines 4-14); and 
a seaweed farm, for providing a seaweed (page 19; lines 24-31); and 
a monitoring module, for monitoring and deploying a breeding and planting state of the breeding and planting system (page 23; lines 19-22).
For claim 2; MAO teaches all limitations as stated above.
MAO further teaches a circular breeding and planting system wherein the plant grown by the plantation greenhouse comprises vegetables, fruits (page 22; lines 11-22) and fungi (page 19; lines 19-20 and page 22; line 13).
For claim 4; MAO teaches all limitations as stated above.
MAO further teaches a circular breeding and planting system wherein the seaweed farm receives the plant waste, the seafood waste, and the animal waste as raw material additives for cultivating the seaweed (page 2; lines 13-18).
For claim 5; MAO teaches all limitations as stated above.
MAO further teaches a circular breeding and planting system wherein the seafood in the seafood farm comprises fish, crustaceans, and shellfish (pages 18-19; lines 8-14).
For claim 6; MAO teaches all limitations as stated above.
MAO further teaches a circular breeding and planting system wherein the insect in the insect farm comprises a mealworm, an earthworm or a maggot (page 4; lines 1-4).
For claim 7; MAO teaches all limitations as stated above.
MAO further teaches a circular breeding and planting system wherein the animal in the livestock farm comprises poultries and livestock (pages 17-19; lines 30-14).
For claim 8; MAO teaches all limitations as stated above.
MAO further teaches wherein the breeding and planting state of the breeding and planting system monitored and deployed by the monitoring module comprises 
temperature (page 21; lines 4-6 & page 23; lines 19-22), 
humidity (page 21; lines 4-6 & page 23; lines 19-22), 
illuminated time (page 23; lines 19-22), 
constituent elements in air (page 23; lines 19-22), 
respective concentration of the constituent elements in air bacterial quota in air (page 23; lines 19-22), 
water quality (page 23; lines 4-6 & 19-22), 
water temperature (page 23; lines 11-13 & 19-22)
water pH (page 23; lines 19-22), 
salinity in water (page 23; lines 4-10 & lines 19-22), 
constituent ratio of bacteria and elements in water (page 23; line 14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over MAO as applied to claim 1 above, and further in view of Barclay (US 20120308989 A1).
For claim 3; MAO teaches all limitations as stated above.
MAO does not teach introducing purchased produce waste in the feed processing field.
However, Barclay does teach utilizing external nutrients, such as waste, to produce fertilizer (paragraph [0086]).
The examiner recognizes the 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to introduce external nutrients as taught by Barclay to the feed processing field in order to improve the similar system taught by MAO in the same way by diversifying the nutrients making up the fertilizer. See MPEP 2143 I. (C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                            
/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642